DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 12, and 19 contain allowable subject matter.

Claim Objections
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter. Therefore, amending the claims to recite a “non-transitory computer-readable medium”, if in accordance with applicant’s specification, would resolve this issue.

Claim 15-21 recite “A computer-readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 14, 15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowra et al (US 2008/0310814) in view of Panchaksharaiah et al (US 2020/0099979) in view of Knowler (US 2021/0029190).

Regarding claim 1, Bowra teaches a method for streaming video content using a buffer, the method comprising: 
transmitting, from a user device to a server, a request to stream a video content item; 
(In Bowra ¶0032 media server 106 includes A/V control module 202. Where A/V control module 202 receives streaming media requests from media receivers 122/126. See Fig 2.)

receiving, at the user device from the server, a predicted abandonment distribution that indicates a plurality of likelihoods of a user of the user device stopping presentation of the video content item at a corresponding plurality of presentation time points of the video content item; 
(In Bowra ¶0031 media server 106 comprises a UX context detection module 200. The UX context detection module 200 transmits the time location of any seek points, such as chapter markers, present in the content being played, to media receiver 122/126. In ¶0033 each media receiver 122/126 includes a seek prediction and buffer management module 210. In ¶0034 the seek prediction and buffer management module 210 may gather statistics 

receiving, at the user device from the server, a first portion of the video content item; 
(In Bowra ¶0032 media server 106 includes A/V source network transmitter 204. Where A/V source network transmitter 204 transmits the requested media data to the requesting media receiver 122/126. In ¶0033 media receiver 122/126 includes buffering module 214. Where buffering module 214 receives media samples from the media server 106 and buffers them for playback. ¶0005 particularly buffers a first segment.)

storing the first portion of the video content item in a buffer of the user device having a first size; 
(In ¶0033 Bowra media receiver 122/126 includes user input module 212, a buffering module 214. Where user input module 212 allows users to input commands related to the selection and playback of media. Where buffering module 214 receives media samples from the media server 106 and buffers them for playback. ¶0005 particularly buffers a first segment. Note it would be obvious to one of ordinary skill in the art that the buffer has “a” size.)

causing the video content item to be presented by the user device; 
(In ¶0033 Bowra media receiver 122/126 includes media decoder 216 and renderer 218. Where media decoder 216 decodes media samples for the current playback position before passing decoded A/V information to the renderer 218 for presentation.)

receiving the second portion of the video content item from the server;


Bowra does not teach determining a second size for the buffer based on the predicted abandonment distribution; modifying a size of the buffer to the second size; and storing the second portion of the video content item in the buffer having the second size while continuing presentation of the video content item.

However, Bowra in view of Panachaksharaiah teaches
determining a second size for the buffer based on the predicted abandonment distribution; 
(In Panachaksharaiah ¶0007 when the media system determines that a rewind request is likely during the second segment, the media system increases the size of the buffer. In ¶0025 the system determines the size by which to increase the buffer based on a plurality of factors, such as a size of the segment, a typical rewind behavior of users who have watched the segment, or a typical rewind behavior of the user watching the segment. In some embodiments, the system calculates the size of the buffer e.g., second buffer size based on a size of the segment that is likely to result in a rewind request.)

modifying a size of the buffer to the second size; 
(In Panachaksharaiah ¶0007 when the media system determines that a rewind request is likely during the second segment, the media system increases the size of the buffer. In this way, the buffer size is increased during critical points when a rewind request is likely.)

receiving the second portion of the video content item from the server; and storing the second portion of the video content item in the buffer having the second size while continuing presentation of the video content item.
(In Panachaksharaiah ¶0007 when the media system determines that a rewind request is likely during the second segment, the media system increases the size of the buffer. The second segment is then buffered in the buffer that 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Bowra with Panachaksharaiah, so that the determined adjustment to buffered data at seek points can be further paired with an adjusted buffer size according to the system of Panachaksharaiah. This modification facilitates a content request resulting in smoother, faster rewind operation with less latency, as taught by Panachaksharaiah ¶0007.

The applied combination does not teach requesting a second portion of the video content item from the server based on the second size of the buffer.

However, the applied combination in view of Knowler teaches requesting a second portion of the video content item from the server based on the second size of the buffer.
(In Bowra ¶0036 media server 106 receives a seek request to skip ahead or behind a current playback position. In ¶0003 during seek operations, new media sample are requested.)
(In Knowler ¶0084 the adaptive module is able to adjust download request based on the buffer size.)
(Bowra performs the request and Knowler adjust the request to correspond to the buffer size.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of applied art with Knowler, so the request in Bowra can be adjusted to correspond with the buffer size according to the adaptive module in Knowler. This modification allows the adaptive module to make quicker decisions than conventional ABR players, as taught by Knowler ¶0084.)

Regarding claim 8, it contains the limitations of claim 1, and is analyzed as previously discussed with respect to claim 1 above.

Regarding claim 15, it contains the limitations of claim 1, and is analyzed as previously discussed with respect to claim 1 above.

Regarding claim 4, the applied combination teaches the method of claim 1, further comprising: determining a third size for the buffer based on the predicted abandonment distribution; and modifying the size of the buffer to the third size while continuing presentation of the video content item. 
(Panchaksharaiah Abstract discloses a system for adjusting a size of a buffer based on a probability that a rewind request (predicted abandonment distribution) will be received during a currently playing segment of media. In ¶0027, in response to detecting the end of the second segment, the system can reduce the size of the buffer. In some embodiments, the system receives an additional segment of the media asset e.g., a third segment of the media asset following the second segment and stores the third segment of the media asset in the buffer that is resized, based on the likeliness of a rewind request be received.)

Regarding claim 11, it contains the limitations of claim 4, and is analyzed as previously discussed with respect to claim 4 above.

Regarding claim 18, it contains the limitations of claim 4, and is analyzed as previously discussed with respect to claim 4 above.

Regarding claim 7, the applied combination teaches the method of claim 1, wherein the predicted abandonment distribution is calculated based on characteristics of the video content item.
(In Panchaksharaiah ¶0046 the system determines whether a rewind request is likely to be received during the second segment of the media asset. Where if the system determines that a rewind is likely e.g., based on romantic content in the metadata matching a preference of romantic content for the user, the system modifies the size of the buffer accordingly. Where if the system determines that a rewind is unlikely e.g., based on romantic content in 

Regarding claim 14, it contains the limitations of claim 7, and is analyzed as previously discussed with respect to claim 7 above.

Regarding claim 21, it contains the limitations of claim 7, and is analyzed as previously discussed with respect to claim 7 above.

Claims 2, 3, 9, 10, 16, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Bowra et al (US 2008/0310814) in view of Panchaksharaiah et al (US 2020/0099979) in view of Knowler (US 2021/0029190) in view of Liu et al. (US 2019/0281333).

Regarding claim 2, the applied combination teaches the method of claim 1, wherein determining the second size for the buffer based on the predicted abandonment distribution comprises: 
determining that a likelihood of the plurality of likelihoods of the user of the user device stopping presentation of the video content item is below a predetermined threshold.
(In Panachaksharaiah ¶0046 the system determine that receiving a rewind request during the segment is likely when a likelihood measure meets or exceeds a predefined, electronically stored condition e.g., a stored binary condition, a stored threshold condition or a combination of multiple stored binary and/or multiple stored threshold conditions. It would be obvious to one of ordinary skill in the art that since Panachksharaiah determines when the threshold is met and when the threshold is exceeded, it defines the other likelihood measurement as not meeting the threshold i.e. below the threshold.)

The applied combination of art does not teach in response to determining that the likelihood of the plurality of likelihoods is below the predetermined threshold, determining that the second size for the buffer is to be larger than the first size.

However, Liu teaches in response to determining that the likelihood of the plurality of likelihoods is below the predetermined threshold, determining that the second size for the buffer is to be larger than the first size.
(In Liu ¶0020 the system configures a smaller video buffer size for users that are less patient, who tend to conduct more video switching (likelihood to stop is above threshold). The system further configures a larger video buffer size for users that exhibit more patience and tend to watch videos longer (likelihood to stop is below threshold).)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of applied art with Liu, so the likeliness of a user determined by the applied art can further be used to modify the buffers according to the system of Liu. The modification facilitates smartly configuring network resources so that the network resources can be conserved through reduced transmissions saved by overall downloading/buffering of less video data, without sacrificing video QoE, as taught by Liu ¶0020.)

Regarding claim 9, it contains the limitations of claim 2, and is analyzed as previously discussed with respect to claim 2 above.

Regarding claim 16, it contains the limitations of claim 2, and is analyzed as previously discussed with respect to claim 2 above.

Regarding claim 3, the applied combination teaches the method of claim 1, wherein determining the second size for the buffer based on the predicted abandonment distribution comprises: 
determining that a likelihood of the plurality of likelihoods of the user of the user device stopping presentation of the video content item exceeds a predetermined threshold.
(In Panachaksharaiah ¶0046 the system determine that receiving a rewind request during the segment is likely when a likelihood measure meets or exceeds a predefined, electronically stored condition e.g., a stored binary condition, a stored threshold condition or a combination of multiple stored binary and/or multiple stored threshold conditions. In addition it would be obvious to one of ordinary skill in the art that since Panachksharaiah 

The applied combination of art does not teach in response to determining that the likelihood of the plurality of likelihoods exceeds the predetermined threshold, determining that the second size for the buffer is to be smaller than the first size.

However, Liu teaches in response to determining that the likelihood of the plurality of likelihoods exceeds the predetermined threshold, determining that the second size for the buffer is to be smaller than the first size.
(In Liu ¶0020 the system configures a smaller video buffer size for users that are less patient, who tend to conduct more video switching (likelihood to stop is above threshold). The system further configures a larger video buffer size for users that exhibit more patience and tend to watch videos longer (likelihood to stop is below threshold).)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of applied art with Liu, so the likeliness of a user determined by the applied art can further be used to modify the buffers according to the system of Liu. The modification facilitates smartly configuring network resources so that the network resources can be conserved through reduced transmissions saved by overall downloading/buffering of less video data, without sacrificing video QoE, as taught by Liu ¶0020.)

Regarding claim 10, it contains the limitations of claim 3, and is analyzed as previously discussed with respect to claim 3 above.

Regarding claim 17, it contains the limitations of claim 3, and is analyzed as previously discussed with respect to claim 3 above.

Claims 6, 13, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Bowra et al (US 2008/0310814) in view of Panchaksharaiah et al (US 2020/0099979) in view of Knowler (US 2021/0029190) in view of Thompson et al. (US 2017/0072321) .

Regarding claim 6, the applied combination teaches the method of claim 1.

The applied combination of art does not teach wherein the predicted abandonment distribution is calculated based on a duration of the video content item.

However, Thompson teaches wherein the predicted abandonment distribution is calculated based on a duration of the video content item.
(Thompson ¶0066 states due to a short length, users are less likely to stop watching.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of applied art with Thompson, so that the likelihoods determined by the prior art can further be based on the duration of the content, as taught by Thompson. This modification would facilitate identifying content that a user is less likely to stop watching, as taught by Thompson ¶0066, indicating an enhanced content provisioning module.

Regarding claim 13, it contains the limitations of claim 6, and is analyzed as previously discussed with respect to claim 6 above.

Regarding claim 20, it contains the limitations of claim 6, and is analyzed as previously discussed with respect to claim 6 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426